Title: To Alexander Hamilton from Robert Morris, 23 January 1797
From: Morris, Robert
To: Hamilton, Alexander



A Hamilton Esqr
Philada Jany. 23d. 1797
Dr Sir

Your letter of the 21st inst. is just received none of a previous date in reply to mine of 31st Ulto ever reached me, nor have I received from you any acknowledgement of the receipt of my letter to you of 7th Inst. which was sent by Captn Williamson in order to have the mortgage to Colo Smith removed & the suit in Chancery brought by Colo Walker discharged. This latter is a very important business as you know and I am anxious to know the needfull therein has been done agreably to the promise of Captn Williamson. With respect to the suit meditated by Mr Bridgen I wish measures to be stopped untill Mr Nicholson the drawer of the bill (who is soon expected) shall return from the City of Washington where he now is when I will consult him and make in consequence such propositions as may be acceptable to the parties unless in the meantime the affair should be adjusted with Ralph Mather the last endorser who I suspect to be the real owner of the bill as I have heard of his endeavoring to make a negotiation on the first bill of the suit whilst Mr Bridgen threatens a suit on the second. I will address you again on this business soon as Mr Nicholson arrives & in the mean time I rely on your taking care of Dr Sir
Yr Obedt Servt

RM


P S I am not sure that Mr Mather offered the same bill for negotiation but I suppose it to be so.

